El Juez Asociado Señor Texibor,
emitió la opinión del tribunal.
El peticionario en este caso alega que por razón de un crédito hipotecario por quinientos dólares de capital, sus in-tereses, y un crédito adicional de .cien dólares para costas y gastos y honorarios, constituido por el peticionario y su es-posa a favor de Juan Alejandro Gutiérrez en escritura pú-blica, inició Gutiérrez un procedimiento sumario hipotecario para el cobro, en cuyo procedimiento se dictó un auto de re-querimiento que se diligenció en el peticionario y su esposa; que con posterioridad a la iniciación de ese procedimiento, Gutiérrez, por escritura pública, cedió su crédito hipotecario a Francisco J. Torres, quien presentó a la corte moción para que se dictara sentencia de remate por no haber pagado el peticionario y su esposa las sumas antes mencionadas, dentro del plazo de treinta días que en el requerimiento se le conce-dió, y la corte decretó el remate de los bienes; que antes del día señalado para lá subasta, compareció en el procedimiento sumario hipotecario la Srta. Ella Woods, alegando que era acreedora del deudor, ahora peticionario, y que habiendo sido notificada del procedimiento sumario, consignaba ante la corte los seiscientos dólares importe del capital, intereses y costas del crédito hipotecario, y pedía se le subrogara en los derechos del demandante Torres; que de esa consigna-ción no se notificó al peticionario ni a su esposa, y que la corte declaró la consignación bien hecha sin notificar al pe-ticionario; que éste solicitó de la corte que reconsiderara la *817orden en que se declaró la consignación bien hecha y a Ella Woods subrogada en los derechos y acciones de Torres, y que fnndó tal petición de reconsideración en que la orden de requerimiento de pago no contenía la prevención estatn-toria de lo qne habría de ocurrir al peticionario si en el término de treinta días no pagaba las cantidades reclamadas, y en que la subrogación en favor de Ella Woods era con-vencional y no constaba en escritura pública, ni en el regis-tro, ni se le había notificado al peticionario; que tal mo-ción fué denegada en cuanto al extremo segundo, y decla-rada con lugar en cuanto al primer extremo, o sea, el de la orden de requerimiento, y el peticionario apeló para ante este Tribunal Supremo; que en 17 de abril de 1931, Ella Woods, en su carácter de subrogada, presentó moción a la. corte solicitando se expidiera nuevo auto de requerimiento de pago, pero sin acompañar escritura pública de subroga-ción, ni certificación de cargas de la finca hipotecada, expe-dida por el registro de la propiedad; y que la corte, en 21 de abril, dictó nueva orden de requerimiento al peticionario y su esposa para que dentro del término de treinta días pa-garan a Ella Woods los $500 importe de la obligación principal, los intereses legales y los $100 asignados para costas, y este auto de requerimiento se diligenció como el anterior, pero el peticionario y su esposa presentaron a la corte mo-ción de reconsideración que fué impugnada por escrito, y denegada por el juez. Y alega ahora que el auto de reque-rimiento de pago infringe el artículo 145 de la Ley Hipote-caria, porque en la inscripción sólo quedó asegurado el in-terés del préstamo por un año, que era el plazo del contrato, y se requirió al peticionario y a su esposa a pagar intere-ses legales desde el 20 de marzo de 1929, por lo que el auto es nulo, puesto que ordena el pago de cantidades no garan-tizadas por la hipoteca; que ese auto fué dictado a virtud de moción no notificada al peticionario, radicada por Ella Woods, que no tiene personalidad legal en ese proceso, por-*818que su subrogación está mal hecha; que habiéndose apelado por el peticionario, la orden en que se denegó la moción so-bre nulidad de subrogación de Ella Woods, ésta no puede hacer gestión alguna en dicho procedimiento sumario, y que lo hecho y resuelto por la corte con motivo del auto de re-querimiento de abril de 1931 es ilegal y nulo y fuera de sus facultades.
Alegó también el peticionario que no tenía otro recurso rápido y eficaz que no fuera el de certiorari.
Expedido el auto y enviado el return, la representación de Ella Woods se opuso e impugnó la petición.
Ahora, resolviendo en cuanto a este caso, entendemos que, dado el precepto del sexto párrafo del inciso tercero del ar-tículo 175 del Reglamento de la Ley Hipotecaria, el remedio de certiorari no es el propio. Tal precepto de la ley dice así:
“Todas las demás reclamaciones que puedan formular, así el deu-dor como los terceros poseedores y los demás interesados, incluso las que versaren sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se ventilarán en el juicio plenario que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento ejecutivo ...”
Si las actuaciones resultaren nulas por los actos de la ejecutante, ésta tendrá en su propia negligencia o su propia tenacidad el castigo de la nulidad en el futuro, mediante un procedimiento adecuado.

Por tales razones, debe anularse el auto expedido y de-volverse el récord a la corte inferior para que continúe cono-ciendo del caso.